Per Curiam.

It is the contention of respondents that the provision of Section 121.161, Eevised Code, above quoted, has no application unless the holidays in question fall on the usual working days, i. e., Monday to and including Friday, and, therefore, does not authorize holiday pay where the enumerated holidays fall on either Saturday or Sunday.
The provision of the statute is clear and contains no language, express or by inference, that it should not apply where any of the named holidays falls on Saturday or Sunday.

Judgment affirmed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.